Order filed September 1, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00563-CV
                                ____________

                    D & R ENTERPRISE, INC., Appellant

                                        V.

   SCF RC FUNDING IV, LLC; ESSENTIAL PROPERTIES REALTY
    TRUST, LLC (A/K/A) SCF REALTY CAPITAL LLC AND MESA
 FORTUNE, INC.; US ASSETS ACQUISITIONS, LLC D/B/A US ASSETS,
 LLC; US ASSETS, INC.; JEFFEREY LOVE A/K/A JEFF LOVE; DAVID
            FETTNER; AND GREG SEIBERT, Appellees


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-47415


                                     ORDER
      The notice of appeal in this case was filed July 28, 2022. The clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On August 8, 2022, this court notified
appellant that the appeal was subject to dismissal unless appellant filed a response
with proof of payment for the record. No response was filed. Therefore, the court
issues the following order.
      Appellant is ordered to demonstrate to this court within ten (10) days of the
date of this order arrangements have been made to pay for the clerk’s record. See
Tex. R. App. P. 35.3(c). If appellant fails to do so, the appeal is subject to dismissal
without further notice for want of prosecution. See Tex. R. App. P. 37.3(b).



                                   PER CURIAM



Panel Consists of Justices Spain, Poissant, and Wilson.




                                           2